DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed 02 October 2019 has been received and considered.
Claims 1-20 are pending.
This Action is Non-Final.

Information Disclosure Statement
The information disclosure statement filed 02 October 2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The Chinese patent documents were submitted with an English translation or a concise explanation of the relevance.
The remaining references provided have been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 2, 5-7, 9, 10, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blackshear et al. (US 20200394648) in view of Li et al. (US 20180337882).
As per claims 1, 9, and 17, Blackshear et al. discloses a network node, computer readable medium, and method for managing a network node in a network comprising a committee of validator nodes and at least one client node, comprising: 
transmitting to the committee of validator nodes a request for new validator nodes in the committee (see paragraph [0560] submitting transaction 3704 proposing a new validator set); 
receiving a response from at least one validator node in the committee confirming that the network node has been selected to become a new validator node in the committee (see paragraph [0563] the lead validator submitting the transaction); 
generating a request for data confirming the network node is the new validator node; receiving the data, wherein the data indicates that at least a threshold number of validator nodes have confirmed that the network node is selected to be the new validator node (see paragraphs [0560]-[0562] where the current validator nodes vote on the new validator nodes and when a consensus, i.e. threshold, is reached the new validator nodes are confirmed); and 
coordinating with the other validator nodes in the committee to process a transaction received from the client node in the network (see paragraphs [0564]-[0566]).
Blackshear et al. fails to explicitly disclose the request is a request to become a new validator node.
However, Li et al. teaches a network node requesting to become a new validator node in the committee where upon receiving a threshold number of confirmation the network node is confirmed as a validator node within the committee (see paragraphs [0015] and [0058]).

Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow for committee nodes that are offline or compromised to be replaced with a new node without require all new validator nodes thereby improving the performance of the validation.
As per claims 2, 10, and 18, the modified Blackshear et al. and Li et al. system discloses the transaction received from the client node contains transaction data and the validator nodes in the committee process the transaction data to form a new block to be added to a Transaction Block blockchain (see Blackshear et al. paragraphs [0564]-[0566] where the new validator nodes operate as normal validator nodes and see paragraphs [0237]-[0238] where the validator nodes process transaction data to form a new block to be added to the blockchain).
As per claims 5 and 13, the modified Blackshear et al. and Li et al. system discloses the identity of at least one validator node in the committee is unknown to the network node before the network node receives the response (see Blackshear et al. paragraphs [0559]-[0562] and Li et al. paragraphs [0015] and [0058] where the new validator nodes do not need to know any of the current validator nodes to make the request).
As per claims 6 and 14, the modified Blackshear et al. and Li et al. system discloses generating at least one of a proof of work or a proof of stake (see Blackshear et al. paragraph [0559]).
As per claims 7 and 15, the modified Blackshear et al. and Li et al. system discloses receiving a confirmation from at least one validator node in the committee indicating that the network node has been selected for new membership in the committee (see paragraph [0563] where the lead validator submits the transaction, i.e. confirmation; and further the new validator nodes must receive a confirmation in order to be able to process transactions).
Claims 3, 4, 11, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Blackshear et al. and Li et al. system as applied to claims 1, 9, and 17 above, and further in view of Zhang (“Cypherium Data Structures”, github commit 28 February 2018).
As per claims 3, 4, 11, 12, 19, and 20 the modified Blackshear et al. and Li et al. system discloses storing public key information of a validator in the blockchain and coordinating with other validators (see Blackshear et al. paragraphs [0235] and [0564]-[0566]), but fails to explicitly teach the use of a KeyBlock.
However, Zhang teaches storing of different types of information within a KeyBlock (see pages 4-5). 
At a time before the effective filing date of the invention, it would have been obvious to include the use of a KeyBlock in the modified Blackshear et al. and Li et al. system.
Motivation to do so would have been to conform to the particular data structure of the blockchain implementation.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the modified Blackshear et al. and Li et al. system as applied to claims 1 and 9 above, and further in view of Zamani et al. (US 20200162264).
As per claims 8 and 16, the modified Blackshear et al. and Li et al. system discloses sending a confirmation, but fails to explicitly disclose he confirmation is digitally signed using a multi-signature from validator nodes in the committee.
However, Zamani et al. teaches the use of a multi-signature from validator nodes in the committee (see paragraph [0139]).
At a time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use a multi-signature in the modified Blackshear et al. and Li et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been allow for consensus verification while protecting the content from changing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references put forth on the PTO-892 form are directed to validator nodes and their memberships within committees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Pyzocha/Primary Examiner, Art Unit 2419